COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Gary L. Milburn v. Aesha A. Lee

Appellate case number:     01-22-00436-CV

Trial court case number: 2019-85828

Trial court:               312th District Court of Harris County

        The clerk’s record reflects that appellant filed in the trial court a statement of inability to
afford court costs. The trial court did not sign a written order determining that appellant could
afford payment of costs. Appellant has also filed a statement of inability in this Court.
        When a statement of inability has been filed in the trial court, the appellant is not required
to pay appellate court costs unless the trial court overruled the appellant’s claim of indigence in an
order complying with Rule 145. See TEX. R. APP. P. 20.1(b); TEX. R. CIV. P. 145. Here, the trial
court did not overrule appellant’s statement of inability. Accordingly, appellant is not required to
pay costs in this Court.
        The Clerk of this Court is ordered to indicate in its records that appellant is indigent and
not responsible for payment of any costs on appeal.
       It is so ORDERED.

Judge’s signature: _____/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: ____July 28, 2022____